Title: To Benjamin Franklin from Dumas, [6 October 1778]
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
[October 6, 1778]
Honoré de vos deux Lettres du 22 Sept. et de la présence agréable de Mr. Austin, le desir de lui prouver tout le cas que je fais de sa personne et de la main qui me l’a adressé, me fera être aussi court aujourd’hui que je pourrai. J’enverrai demain copie à notre ami de votre Lettre, où il s’agit de l’intrigue que vous savez pour achever de le convaincre de l’irrégularité de la démarche où l’on avoit cherché à l’engager.
Le passage en question de la Déclaration dont j’ai eu copie pour vous l’envoyer, Messieurs, avoit frappé mes yeux aussi: mais accoutumé au langage qu’ils tiennent ici, et connoissant la Carte du pays, j’avoue qu’il ne m’avoit point fait de peine. Cette piece devant passer par diverses mains, entre autres par celles du Marchand (et non Bourguemaître) Neufville; étant une expression publique des desirs de la ville d’Amsterd., délivrée par le Ministre et autorisée par les Bourguemaîtres de cette ville (qui dans le fond ne peut traiter séparément du reste de la Confédération), on s’est vu dans la nécessité d’y insérer ce passage, pour obvier à tout prétexte de réclamation, et faire néanmoins entendre ce qu’on souhaittoit d’effectuer, dès que les circonstances quelconques où se trouve présentement l’Etat le pourroient souffrir. Il s’agit donc d’une simple Lettre ostensible à m’écrire, où, selon les desirs de notre ami, vous approuveriez que notre ami fasse dresser un projet, lequel puisse servir, par les soins de sa ville, à la double fin proposée dans ma Lettre du 2 Oct. Cela, comme vous voyez ne vous engage à rien, ni vous, Messieurs, ni l’Amérique.
  Quant au G.P. (sans décider entre lui et nos amis à d’autres égards) on ne peut encore, à la rigueur, blâmer absolument sa retenue sur l’ouverture qui lui a été faite. Il peut alléguer, 1°. que votre Lettre, Messieurs, laisse à sa prudence le choix du temps et des circonstances où il conviendra de communiquer l’ouverture à ll. hh. pp. 2°. que le Traité ne lui a été, d’abord exhibé, et puis remis, que sous la condition expresse de le garder par devers lui, et de ne pas le répandre, jusqu’à ce que vous m’auriez marqué qu’il pouvoit l’être; or, qu’il ne sauroit être communiqué à LL. hh. pp., sans par-la-même devenir comme public. Cette observation est de M. le g-- F--même, et sans replique.
Je dois couper court ici, pour avoir l’honneur de présenter à S.E.M. l’Ambr. de Fr., Mr. Austin, qui vous assure de ses respects. Il n’est pas encore certain s’il partira d’ici directement pour l’Amerique. Je suis avec le plus respectueux attachement Monsieur Votre très humble et très obéissant Serviteur
Dumas
Je répondrai Monsieur, au reste de votre Lettre le plutot que me le permettra une absence de 3 ou 4 jours que je dois faire à la fin de cette semaine.
Paris à S. Exc. Mr. le Dr. Franklin
 
Addressed: à Son Excellence / Monsieur le Dr. Franklin / Minre. Plenipre. des E.U. / de l’Amérique / Paris.
Notation: Dumas sans date precis. Mois d’Octobre 78 Dumas
